Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest in the context of the claims the single bit indicator included in a resource grant which indicates that multiple symbols in the slot indicated by the semi-static configuration as flexible are not to be used for uplink communications. For example, Wang et al. (US 2020/0052828) does teach a dynamic grant including an indicator that indicates whether flexible symbols are usable or unusable for uplink transmissions. However, Wang is not explicit as to the bits used for the indicator. Choi et al. (US 2021/0297998) teaches a single bit indicator, but this indicator has a different purpose. Choi also teaches a dynamic slot format indicator that indicates the direction of flexible symbols, as well as formats for symbols in multiple slots, but this indication is not conveyed with the single bit indicator. Ji et al. (US 2021/0243758) also teaches a dynamic indicator, provided after a semi-static indicator, for indicating the direction of flexible symbols, but this indication is made through a bitmap in which the direction of each symbol is conveyed with a respective bit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/27/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466